DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/08/2021 has been entered. 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Edens US 2,731,273 is the closest art of record.
In regards to claim 1, Edens discloses a quick-clamping spindle (Figure 1) comprising two pieces, firstly a spindle body (20) supplied with a clamping member (22) at one end and secondly a control rod (23), the control rod being disposed in said spindle body (20), a member at another end of said spindle body (20), the member comprises a helical ramp (25) provided in a wall of said spindle body (20) engaging a transverse shaft (650) borne by said control rod (23), a device for rotationally blocking said control rod (41) in said spindle body (22), which device comprises, firstly, a male element (630) borne by the spindle body (20) and, secondly, a female element (24) borne by the control rod (23); the male element (630) comprising a radial housing (61) provided in the spindle body (20) and open toward a control head (60) and a lug (26) located in said radial housing, a spring (63) located in said radial housing (61) having an end resting against the bottom of the housing and another end which bears on the lug, the female element being formed from a series of cavities (24) that are located on the 
Eden’s fails to disclose a maneuvering head disposed within the spindle body and that the control rod is disposed within the maneuvering head; that the control rod is axially movable within the spindle body and cooperates with the clamping member such that an axial pushing action on the control rod causes a plurality of protruding structures of the clamping member to radially emerge from the spindle body.
A modification of the device of Eden to have the missing limitations above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722